Name: Council Regulation (EEC) No 2612/82 of 29 September 1982 amending Council Regulation (EEC) No 2436/79 on the application of the system of certificates of origin provided for under the International Coffee Agreement 1976 when quotas are in effect
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 278/22 Official Journal of the European Communities 30. 9. 82 COUNCIL REGULATION (EEC) No 2612/82 of 29 September 1982 amending Council Regulation (EEC) No 2436/79 on the application of the system of certificates of origin provided for under the International Coffee Agreement 1976 when quotas are in effect THE COUNCIL OF THE EUROPEAN COMMUNITIES, Appendices decided on by the Council of the Inter ­ national Coffee Organization or by its Executive Board, HAS ADOPTED THIS REGULATION : Article 1 Appendices 6 and 7 to the Rules referred to in Article 1 of Regulation (EEC) No 2436/79 are hereby replaced by the Appendices to this Regulation as from 1 October 1982. Article 2 Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 2436/79 of 9 October 1979 on the application of the system of certificates of origin provided for under the International Coffee Agreement 1976 when quotas are in effect ^), Having regard to the proposal from the Commission, Whereas, by virtue of Decision 82/671 /EEC (2), the Community is applying provisionally the International Coffee Agreement 1976, as extended until 30 September 1983 ; Whereas the Executive Board of the International Coffee Organization has decided, in view of the changes that have taken place in the composition of the said organization, that the limitations on imports from non-member countries should be amended for the coffee year 1982/83 ; Whereas it is therefore necessary to amend Appen ­ dices 6 and 7 to the Rules for the Application of a System of Certificates of Origin when quotas are in effect, as annexed to the abovementioned Council Regulation (EEC) No 2436/79 ; Whereas, in the interests of efficient administration, it should be stipulated that the Commission be autho ­ rized to publish any further amendments to those Should further amendments to those Appendices be decided on by the Council of the International Coffee Organization or by its Executive Board as from 1 October 1982, with a view to taking into account any possible alteration in the number of countries who are party to the Agreement, the Commission shall be authorized to make the necessary amendments to the said Appendices. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1982. For the Council The President U. ELLEMANN-JENSEN ( «) OJ No L 282, 12. 11 . 1979, p. 1 . (2) See page 25 of this Official Journal . 30 . 9. 82 Official Journal of the European Communities No L 278/23 ANNEX I 'APPENDIX 6 LIST OF MEMBERS Exporting members Importing members Angola Benin Bolivia Brazil Burundi Cameroon Central African Republic Colombia Congo Costa Rica Dominican Republic Ecuador El Salvador Ethiopia Australia Austria Belgium/Luxembourg Canada Cyprus Denmark Federal Republic of Germany Finland France Greece Hong Kong Hungary Ireland Israel Italy Japan Netherlands New Zealand Norway Portugal Singapore Spain Sweden Switzerland United Kingdom United States of America Yugoslavia Gabon Ghana Guatemala Guinea Haiti Honduras India Indonesia Ivory Coast Jamaica Kenya Libera Madagascar Malawi Mexico Nicaragua Nigeria Panama Papua New Guinea Paraguay Peru Philippines Rwanda Sierra Leone Tanzania Thailand Togo Trinidad and Tobago Uganda Venezuela Zaire Zimbabwe Note : Members of OAMCAF appear in italics . No L 278/24 Official Journal of the European Communities 30. 9. 82 ANNEX II APPENDIX 7 LIMITATION OF IMPORTS OF COFFEE FROM NON-MEMBERS (Coffee year 1982/83) (60-kilogram bags) Importing member Limitation Total 533 292 United States of America 109 150 European Economic Community 122 854 Belgium 23 027 Denmark 18 566 Federal Republic of Germany 5 990 France 11 405 Greece 1 611 Ireland 747 Italy 44 728 Netherlands 12 908 United Kingdom 3 872 Other members 301 292 Australia 1 652 Austria 4 654 Canada 1 805 Cyprus 148 Finland 2 770 Hong Kong 8 099 Hungary 13 282 Israel 4 300 Japan 24 933 New Zealand 576 Norway 7717 Portugal 9 932 Singapore 98 641 Spain 99 578 Sweden 240 Switzerland 16 060 Yugoslavia 6 905'